Title: From Thomas Jefferson to George Buchanan, 13 June 1790
From: Jefferson, Thomas
To: Buchanan, George



Sir
New York June 13. 1790.

I am to return you thanks for your kind favor of May 28. which found me so far recovered as to have no further occasion for medecine. It was the first time the bark had ever failed to remove my complaint very speedily. Some future attack may perhaps oblige me to profit of your kind counsel. In the mean time my gratitude is equally engaged to you as if I had been still under the necessity of recurring to medecine.
The house of representatives have voted to remove us to Baltimore. We are impatient to see what the senate will say. I have the honor to be with great esteem Sir Your most obedt. & most humble servt,

Th: Jefferson

